Killis Prince, appellee, filed his declaration against Sovereign Camp, Woodmen of the World, appellant, based upon a policy of insurance issued by the Woodmen of the World to Prince, based more particularly upon a clause of said policy providing for the payment of five hundred dollars in the event the insured became totally, permanently, and wholly prevented for life from pursuing any and all gainful occupations. The defendant filed a plea of the general issue together with notice under the general issue that the plaintiff, Prince, had warranted, in a written application for a beneficiary's certificate issued to him, that he was in good health. In this plea it was stated that Prince warranted that he had never had paralysis, tuberculosis, appendicitis, or spitting up of blood; that he had never had any other diseases; and that he had not within the past five years been attended by any other physician than was stated in the application. It was then alleged in such notice that said warranties were false, in that the plaintiff had been afflicted *Page 388 
with tuberculosis, appendicitis, paralysis, and spitting up of blood, and that because of the agreement of the plaintiff with the defendant that if he had falsely answered as to these particular items the policy issued thereon would be rendered null and void.
The plaintiff, Prince, submitted to the company proofs that he was totally disabled, having suffered two strokes of paralysis; also other proofs upon forms furnished by the fraternal insurance organization, among them being that of Dr. A.L. Monroe as Prince's family physician, in which Dr. Monroe certified that Prince was permanently, totally disabled. But he further certified that Prince had been suffering from pulmonary tuberculosis for a period of ten years, and that Prince had been attended by W.G. Gill of Newton, Miss. The application of Prince for insurance, together with the physician's report of examination, were made out by this same Dr. A.L. Monroe, in which the physician certified to the insurance order that the applicant, Prince, was a first-class risk. All questions were answered favorable to the applicant and signed by the camp physician, Monroe; the application filled out and the questions to be answered and recorded by the medical examiner signed by Killis Prince. The following questions and answers were made by the applicant:
"Q. Have you now or ever had any diseases of the following named organs, or any of the following diseases or symptoms: Asthma, bronchitis, chronic catarrh, chronic cough, consumption, tuberculosis, la grippe, pleurisy, pneumonia, spitting up of blood, or any other disease of the throat or the respiratory organs? A. No."
And, after mentioning most of the diseases which are prevalent in this section, question No. 11 was propounded:
"11. Have you ever had any disease or injury not referred to before? A. No."
The originals of the physician's report of examination and of questions to be answered by applicant and recorded *Page 389 
by medical examiner are before us. They are both evidently in the handwriting of Dr. A.L. Monroe.
Mr. Prince testified that within the five-year period he had had a doctor attend him when he was ill with flu. He also testified as follows:
"Q. Mr. Prince, did you ever suffer with spitting up of blood? A. I have had measles; when I had measles I spit some blood after I had the measles."
Then the following:
"Q. Did you ever have a hemorrhage? A. What do you call a hemorrhage?
"Q. Hemorrhage of the throat or of the lungs? A. I told you all the hemorrhage I had was spitting up blood after I had measles.
"Q. What was the cause of that? A. I spit up a few mouthfuls of blood.
"Q. Did you ever vomit any blood? A. No, sir.
"Q. You spit up a few mounthfuls? A. Yes, sir; spit some blood out of my mouth."
It will be noted from this quotation from Mr. Prince's testimony that he had been afflicted with influenza, with measles, and with spitting up of blood, which facts were not mentioned in the application signed by Prince. Measles, influenza, and spitting up of blood are such diseases as would have been investigated by the insurance order, had it been advised of the facts by the applicant.
The following excerpts from the testimony of Mr. Prince upon the questions of the application for membership and the condition of his health are here set out verbatim:
"Q. What was the condition of your health when you were reinstated? A. I was in good health, doing hard labor.
"Q. Had you ever had appendicitis? A. No, sir.
"Q. Had you ever had tuberculosis? A. No, sir. . . .
"Q. I will ask you to state if there was any false statement in your application. Did you make any false *Page 390 
statement in your application? A. No, sir; not according to my knowledge. . . .
"Q. Who was the camp physician? A. Dr. Monroe.
"Q. Did Mr. Monroe examine you when you carried him the application, or when you went before him with the application? A. Yes, sir; I went to Dr. Monroe. He is a good friend of mine, my family physician, told him what I wanted to do, he said, `All right; come on down to the house.' And he stripped my body and examined my body and patted me on the shoulder, and says, `I am going to pass you, old boy, O.K.'
"Q. Now, Mr. Prince, in filling out your application, who did it, you or the doctor? A. The doctor filled it out.
"Q. Who answered the questions, you or the doctor? A. The doctor answered them. . . .
"Q. You stated that Dr. Monroe was your family physician? A. Yes, sir.
"Q. How long had he been your family physician? A. Somewhere about five years.
"Q. Had you ever had any physician besides Dr. Monroe in that five years? A. Yes, sir; I had Dr. Moody.
"Q. When? A. Had him in my family with the flu.
"Q. I mean what year did you have a physician with you? A. Well, he came to see me once with flu. . . .
"Q. State whether or not you made any false statement to Dr. Monroe when he took your application? A. No, sir."
Upon the theory that the camp physician was the agent of the fraternal insurance order, the court below gave a peremptory instruction for the plaintiff and the jury returned a verdict for the plaintiff, and judgment was entered in his favor for five hundred dollars against the Sovereign Camp, Woodmen of the World. The defendant fraternal order asked for a peremptory instruction, which was by the court refused, and the question consequently presented here for decision is, Having failed to reveal in his application for insurance that he had been *Page 391 
afflicted with other diseases and the spitting of blood, did the fact that the camp physician made out the application for Prince waive the warranties? Prince had signed this statement in his application:
"I hearby certify, agree, and warrant that all the statements, representations, and answers in this application consisting of two pages as aforesaid, are full, complete, and true, whether written by my own hand or not, and that any statements made by me for reinstatement shall be warranties, and I agree that any untrue statements or answers made by me in this application, or in any application for reinstatement, or to the examining physician or any concealment of facts in this application or to the examining physician, intentional or otherwise, . . . shall make my beneficiary certificate void."
In the case of Citizens' National Life Ins. Co. v. Swords,109 Miss. 635, 68 So. 920, we held that — "There is a well recognized distinction between `representations' and `warranties.' A warranty must be literally true and its materiality cannot be the subject of inquiry. A representation needs only to be substantially true, and if it not material to the risk, in the absence of fraud, its falsity will not invalidate the policy."
In the case of Sovereign Camp, Woodmen of the World v.Sloan, 136 Miss. 557, 101 So. 197, Sloan, in his application for insurance, answered, "No," to this question:
"Have you consulted or been attended by a physician for any disease or injury during the past five years?"
And the answer here set up the fact that he had not been attended by a physician for a disease within the five years referred to; in fact, this is the same fraternal order, and the same form of application as was under review in the Sloan case in which Chief Justice SMITH said:
"Hardening of the arteries is so well known to be a disease and not a mere temporary ailment that judicial notice of that fact may be taken, so that in stating that he had not consulted or been attended by a physician for *Page 392 
any disease, Sloan breached his warranty of the truth of his answers hereinbefore set forth, and consequently the policy issued to him may be avoided at the appellant's option. It is unnecessary for us to pass on the appellant's contention that the disease contemplated in the question propounded to Sloan is one that is material to the risk which the appellant assumed by issuing the policy on Sloan's life, for the reason that, assuming for the sake of the argument that there is merit in this contention, hardening of the arteries is well known to have a tendency to shorten life, and such a disease is undoubtedly material to the risk."
Counsel for Prince seems to concede that the warranties were material to the risk. Certainly measles followed by the spitting up of blood in an adult person — one over thirty years of age — and influenza, were such diseases as might develop serious impairment of health and shorten life. So that the warranties as to diseases were material in our opinion, and should have been stated by the applicant to the physician. It will be noted that Prince's only statement is that he made no false statement, and counsel says in his brief referring to the instant case:
"In our case, he (Prince) truthfully answered all questions propounded to him by the doctor. This record is absolutely silent as to whether or not the doctor propounded a single question to Prince and just what occurred between the doctor and Prince. So that, in our opinion, this case does not fall within the rule announced by this court in the case of Fraternal Aid Union v.Whitehead, 125 Miss. 153, 87, So. 453, wherein we decided that, `where a state manager of a benefit society, whose powers are not limited by the by-laws of the society, makes out an application for an applicant for a benefit certificate, and writes the answers to questions propounded to the applicant, and interprets the meaning of such questions, and writes answers after having the full facts explained to him by the applicant, the answers will not be held warranties so as to avoid the certificate isued thereon, *Page 393 
even though not literally true. If they are not false, considered in the light of the facts made known to the agent, or if not false in the light of his explanations of the meaning and purpose of the questions asked, they will not avoid the policy or certificate.'"
If it be conceded that Dr. Monroe, the camp physician, was the agent and general representative of the Sovereign Camp of the Woodmen of the World in making out this application for Prince, as under the laws of the order it was his duty so to do, yet this does not relieve the applicant from the duty to fully and thoroughly disclose the condition of his health in response to the questions propounded in the application, and in this regard there is not a line to show that Monroe, the camp physician, was advised as to Prince's having had the disease of measles followed by the spitting up of blood. There is not a line to show that Prince made known to the physician that he had suffered from an attack of influenza, or "flu," and that at the time he was treated by another physician, Dr. Moody. So it may very well be true that Prince made no false statements to the doctor as sworn to by him in his examination on the witness stand, and yet, at the same time, he may not have made true statements, or any statements at all on these important and material points; nor does the testimony of Prince show that he did not fully understand each and every answer as written down by the physician. Of course, we are not called upon to harmonize this camp physician's statement made in the application for insurance that this man Prince was a first-class risk, and then, when misfortune overtakes the applicant and he is stricken with paralysis, he answers that he has had tuberculosis for ten years, and writes a letter to the fraternal order that applicant had a hemorrhage, which he attended, some years before he made the statement to the company in which he recommended Prince as a "first-class" risk.
Our sympathy goes out to this applicant in his misfortune, but he made the contract himself, and is presumed *Page 394 
to appreciate the effect of his warranties upon the validity of the policy which he was thus securing.
This is not a case made out here that the agent of the Sovereign Camp, knowing the facts and in explaining the questions to the applicant, advised misleading answers to the inquiries contained in the written application for life insurance; neither is there any claim here that the applicant signed the application under any misapprehension of the facts stated therein or ignorance of the effect of his signature thereto, or that he had made disclosure of the facts to the camp physician, and we think the court below erred in giving a peremptory instruction for the plaintiff, and for the reasons set forth above we think a peremptory instruction should have been given for the defendant.
The judgment of the court below is reversed, and judgment here for the appellant, Sovereign Camp of the Woodmen of the World.
Reversed, and judgment here.